Citation Nr: 0416734	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  03-25 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for two injured discs 
in the neck.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel






INTRODUCTION

The veteran had active service from March 1962 to December 
1963 and from February 1973 to November 1987.

This appeal arises from a September 2000 rating decision by 
the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans' Affairs which determined that new and 
material evidence had not been presented to reopen a claim of 
entitlement to service connection for two injured discs in 
the neck.  Subsequently, the RO reviewed the claim under the 
VCAA guidelines.  In a rating decision dated July 2003, the 
RO again denied the veteran's claim to reopen.


FINDINGS OF FACT

1.  In an unappealed decision dated May 1998, the RO denied 
the veteran's claim for service connection for two injured 
discs in the neck.

2.  The veteran was notified of the decision by letter dated 
May 1998 and he was notified of his rights to appeal the 
decision within a year.

3.  The evidence received since the RO's May 1998 decision, 
which was not previously of record, and which is not 
cumulative of other evidence of record, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been received since the 
RO's May 1998 decision denying the veteran's attempt to 
reopen a claim for service connection for two injured discs 
in the neck and the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 28 C.F.R. § 3.156 (a) (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-4 75, 114 Stat. 2096 (2000).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date. 66 Fed. Reg. 45,620, et seq. (Aug. 
29, 2001).

A revised standard for adjudicating new and material evidence 
claims is not applicable to the claim on appeal.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001) (the effective date for the 
revised provisions of 38 C.F.R. § 3.156(a) only applies to 
claims received on or after August 29, 2001).  The veteran's 
claim herein, that his claim for service connection for two 
injured discs in the neck be reopened, was received prior to 
that date.  To the extent that VCAA does apply to the 
question of whether the claim has been reopened, there has 
been compliance.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 66 Fed. Reg. 45, 630 
(Aug. 29, 2001).  There is no issue as to providing an 
appropriate application form, or completeness of the 
application. In the circumstances of this case, the veteran 
has been advised of the applicable laws and regulations, and 
the evidence needed to substantiate a claim for service 
connection by RO's decision in May 1998, the statement of the 
case, and by means of letters from the RO dated in November 
2001 and May 2003.  These documents advised him as to what 
evidence was necessary to establish entitlement to the 
benefits he sought and what information was needed from him 
by VA, with specific regard to the criteria for service 
connection for two injured discs in the neck.  In addition, 
the letters sent to him by the RO advised him of the 
regulations that pertain to VA's duty to assist claimants in 
the development of their claims, to include the obligations 
of both the veteran and VA.  VA's duty to notify has been 
fulfilled. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 
2001).  The RO has requested and obtained service medical 
records from the National Personnel Records Center (NPRC), as 
well as VA and private medical records.  Accordingly, the 
Board finds that there is no reasonable possibility that any 
further assistance would aid the veteran in substantiating 
this claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.


II. New and Material

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.  The Board acknowledges 
that the regulation regarding new and material evidence was 
recently amended.  38 C.F.R. § 3.156(a) (2003).  The 
amendment to 38 C.F.R. § 3.156(a) applies only to claims to 
reopen a finally decided claim received on or after August 
29, 2001.  The appellant's request to reopen his claim of 
entitlement to service connection for the condition in issue 
was submitted in March 2000 and therefore, the amended 
version of the regulation does not apply.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The evidence of record at the time of the RO's May 1998 
decision included the veteran's service medical records.  
There are no abnormalities of the neck noted in the veteran's 
Officer Candidate Examination, dated June 1962, or the 
veteran's separation examination, dated December 1963.  
However, clinical records from June 1962 note that the 
veteran sought treatment for back pain, classified as muscle 
lumbodorsal musculature.  No pain or abnormalities in the 
neck were noted in the veteran's December 1973 enlistment 
examination or his periodical physical in December 1980.  In 
June 1982, the veteran sought treatment for left paraspinal 
pain.  However, in August 1986, a routine examination again 
revealed no abnormalities.  In March 1990, the veteran had an 
examination which revealed calcified discs L5/6 and L9/10, 
but no problems were noted in a screening examination in the 
same time period.  In May 1992 a radiology report 
demonstrated that the veteran had "some early  [illegible] 
vertebral bodies with calcification in intervertebral 
discs."  Nevertheless, a November 1995 quadrennial 
examination revealed no abnormalities of the neck.  

In addition to the veteran's service medical records, at the 
time of the RO's May 1998 decision, the claims file also 
contained outpatient treatment records from the Moore 
Orthopedic clinic.  An October 1997 report notes that the 
veteran was involved in a motor vehicle accident in September 
1997, after which he complained of neck pain.  The report 
notes that the veteran had some previous neck problems but no 
pain before the accident.  The examiner described the 
veteran's pain as mainly on the left side of his paraspinal 
musculature.  In addition, the examiner found that the 
veteran had degenerative disc disease at C5/6 as well as 
cervical strain.  In a January 1998 record, the examiner 
again noted that the veteran had preexisting degenerative 
changes in his spine but "these were not symptomatic prior 
to the accident."    

A review of the claims file shows that in May 1998, the RO 
denied a claim for service connection for two injured discs 
in the neck and back injury.  There was no appeal, and the 
decision became final.  See 38 U.S.C.A. § 7105(c).

The most recent and final denial of this claim was the RO's 
decision dated May 1998.  Therefore, the Board must determine 
if new and material evidence has been submitted since the 
RO's May 1998 decision.  See 38 U.S.C.A. § 5108.  When 
determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In this case, the claim was denied because there was 
no evidence that the veteran's two injured discs were 
incurred in or aggravated by his active military service.  
Specifically, the RO noted that the Moore Clinic records 
showed the veteran injured his neck and suffered a severe 
cervical strain in September 1997, several years after the 
veteran's separation from active duty service in 1987.  

The evidence submitted since the RO's May 1998 decision 
includes outpatient treatment records from the Daytona, 
Florida VAMC dated June 1999 through June 2000.  These 
records note the veteran's motor vehicle accident which 
resulted in injuries/traumatic arthritis of the cervical 
spine C5-6.  Clinical notes from June 1999 show that the 
veteran had limited flexion and extension in the neck and 
lumbosacral spine.  In March 2000, clinical notes show that 
the veteran had mid and lower post cervical pain that had 
been worsening in the past two years.  He had been unemployed 
since January 2000 due to his neck pain.  

The claims file also contains VAMC outpatient records from 
May 2000 through October 2000.  These records include a 
radiology report dated October 2000 showing spondylolysis of 
the C spine.  

Since the RO's May 1998 decision, the veteran also submitted 
a Fort Jackson Sick Slip dated December 1997.  The form lists 
limitations on the veteran's military reserve duty subsequent 
to his accident and neck strain.  The veteran was limited to 
light duty for thirty days.  The veteran also submitted a 
chronological statement of retirement points, showing his 
active duty service ended in November 1987 and reserve duty 
began December 1987.  In a statement dated October 2000, the 
veteran referred to the chronological statement.  He noted 
that he was in a reserve unit at the time of his accident in 
September 1997, but was not on duty the day of the accident.  

The claims file also contains a VA examination for hemic 
disorders dated August 2001.  The examiner also described the 
veteran's neck pain and treatment he had received.  Finally, 
the claims file contains VAMC treatment records from June 
1999 through May 2002 noting complaints of and treatment for 
lower back and neck pain resulting from the veteran's motor 
vehicle accident.

The Board finds that new and material evidence has not been 
presented.  Specifically, although the submitted evidence is 
new, it is not material under the regulations because the 
evidence does not relate to an unsubstantiated fact.  This 
new evidence fails to demonstrate that the veteran's two 
injured discs were incurred in or aggravated by his active 
military service.  Accordingly, this evidence does not 
pertain to one of the evidentiary defects which were the 
basis for the RO's May 1998 decision.  The Board therefore 
finds that the submitted evidence does not bear directly and 
substantially upon the issue at hand, that this evidence is 
not probative of the issue at hand, and is not material.  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
Therefore, the claim is not reopened.

In reaching this decision, the Board has also considered the 
veteran's October 2000 notice of disagreement in which he 
states that the two discs in his neck were injured as a 
result of his motor vehicle accident but an orthopedic doctor 
told him that the accident merely aggravated arthritis that 
was already there.  As an initial matter, there is no 
evidence of complaints of or treatment for injured discs in 
the neck in the veteran's service medical records.  Reports 
show calcification and pain in the lower back only, not the 
neck or cervical spine.  Furthermore, reports from the Moore 
Clinic note evidence of preexisting degenerative disc disease 
that were not symptomatic prior to the accident.  However, 
there is no evidence that the accident aggravated the 
veteran's condition or that the veteran had C5-6 degenerative 
disc disease while serving on active duty.  Without competent 
evidence, the veteran's lay statements are insufficient to 
reopen the claim.  See Epps v. Gober, 126 F.3d. 1464 (1997) 
(laypersons are not competent to give a medical opinion as to 
diagnosis or causation); Vargas-Gonzalez v. West, 12 Vet. 
App. 321 (1999) (lay statements on medical issues are 
insufficient to constitute new and material evidence).  
Moreover, medical records from the Moore Clinic were received 
and considered by the RO before the May 1998 decision.  
Therefore, they cannot be considered new and material 
evidence although the veteran may have referenced them in his 
NOD.


ORDER

Because the veteran has not submitted new and material 
evidence, the claim of entitlement to service connection for 
two injured discs in the neck is not reopened.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



